Citation Nr: 1111820	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  09-19 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability, claimed as a stomach ailment.

2.  Entitlement to service connection for a sinus disability, claimed as a sinus problem.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from April 1970 to December 1971 and from October 1974 to October 1977.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO), which denied the Veteran's claims of entitlement to service connection for a gastrointestinal disability and a sinus disability.  The case has since been transferred to the VA RO in Nashville, Tennessee.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in July 2010.  A transcript of this hearing has been associated with the Veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that additional development is warranted with respect to the Veteran's claims of entitlement to service connection for a gastrointestinal disability and a sinus disability.

VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A.                      § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2010).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  See McLendon, 20 Vet. App. at 83.  

In the instant case, with respect to evidence of a current gastrointestinal disability, the Veteran has been treated by Dr. L.P., his private physician, for abdominal pain, bloody stool, hemorrhoids, diverticulitis, and diverticulosis.  With respect to evidence of a current sinus disability, the Veteran has complained to Dr. L.P. of sinus discharge, and the Veteran had nasal surgery in October 1998.  The Veteran claims to have received treatment for both his gastrointestinal and sinus ailments at the VA Medical Center in Nashville, Tennessee.  Such VA medical records have not yet been associated with the Veteran's claims file.  The record suggests that the Veteran may have current sinus and gastrointestinal disabilities.

With respect to the second prong, an in-service event, injury, or disease, the Veteran's service treatment records indicate that the Veteran received treatment for nasal and sinus issues in October 1970, November 1974, and April 1975.  The Veteran received treatment for gastrointestinal pain in December 1976.  The record additionally contains the Veteran's lay evidence of an in-service onset of sinus and gastrointestinal pain.  In his July 2010 hearing before the undersigned, the Veteran stated that he experienced periodic gastrointestinal cramping and bleeding with bowel movements when in service.  The Veteran additionally stated that while in service, he took over-the-counter sinus medication while in service to treat issues related to his sinuses.  The record suggests the presence of an in-service event, injury, or disease.

While the record suggests both (a) that the Veteran may have a current gastrointestinal and sinus disability and (b) an in-service onset of such disabilities, there is no medical opinion of record addressing the etiology of either the Veteran's gastrointestinal or sinus disabilities.  As such, the Board believes a VA examination should be scheduled to determine the nature and severity of the Veteran's gastrointestinal and sinus disabilities and the relationship, if any, between these disabilities and the Veteran's active duty military service.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Accordingly, the case is REMANDED for the following actions:

1.  The RO must obtain all outstanding treatment records from the Nashville VA Medical Center.  All attempts to locate these records should be fully documented in the claims folder.  If VA is unable to secure these records, the RO must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  See 38  U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2010).

2.  The RO should additionally ask the Veteran to identify all private medical providers who have treated him for sinus or gastrointestinal problems since February 2008.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  

3.  Then, the RO should schedule the Veteran for a VA medical examination with an examiner or with examiners of appropriate expertise to determine the nature, severity, and etiology of the Veteran's gastrointestinal and sinus disabilities.  The claims folder and a copy of this REMAND should be provided to the examiner for review in conjunction with this examination.

The examiner(s) should be asked to identify any current gastrointestinal (stomach) and/or sinus disability.  For each disability identified, the examiner(s) should explicitly state whether it is at least as likely as not (i.e. 50 percent or greater probability) that disability is etiologically related to the Veteran's active duty military service.  

The Board notes that the term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The VA examiner(s) must provide a thorough rationale for any opinion provided, as a matter of medical probability, based on the examiner's clinical experience, medical expertise, established medical principles, and the evidence of record.  References should be made to pertinent documents of record, as necessary.  The examiner(s) should review the claims folder before examining the Veteran and this fact should be noted in the accompanying medical report.

4.  Then, after ensuring any other necessary development has been completed, the RO must readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

With this remand, the Board intimates no opinion as to the ultimate outcome of this case.  The Veteran is hereby notified that it is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case.  The consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2010).

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

